DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/7/22 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 7, 9-10, 12-14, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 14 include the limitations of “to determine which of the user’s biometric inputs have reached a threshold level” and there is no disclosure in Applicant’s specification in this regard.
Claims 1 and 14 include the limitations of “to train a node” and there is no disclosure in Applicant’s specification in this regard.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 7, 9-10, 12-14, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 4, 7, 9-10, 12-14, and 17-20 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or as a method of organizing human activity.

In regard to Claims 1 and 14, the following limitations can be performed as a mental process by a human being, in terms of a human being mentally performing and/or as a method of organizing human activity:
[a] rehabilitation method for treating ailments of a user […], the method comprising the steps of:
receiving […]physiological quantitative movement data of the user, […] neurotransmission activity data of the user, wherein brain activity data comprises an anxiety response, and [data regarding] a non-neural stress response of the user, wherein…biometric input;
[…]
[…] receiving […] an input […] wherein…a routine;
utilizing the biometric input to determine…threshold level;
[…] adjust[ing] the routine based on the biometric input to […] adjust the routine…both;
	analyzing the progress…of the user […] wherein the routine performances of the user comprises anxiety, stress related responses, or both;
	collecting the biometric data;
	[…]
	[…] comput[ing] the probability that the user will be successful…based upon the adjusted routine.

In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or as a method of organizing human activity.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., software that performs functions “automatically”, an enhanced reality device, sensors, software modules, servers, databases, training a machine learning algorithm, employing a machine learning algorithm, and/or networks, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., software that performs functions “automatically”, an enhanced reality device, sensors, software modules, servers, databases, machine learning, and/or networks, these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figures 1 and 3 in Applicant’s specification; and see, e.g., paragraph 90 specifically in regard to employing machine learning.

	
	
	
		

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9-10, 13-14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20190200920 A1 by Tien et al (“Tien”), in view of PGPUB US 20190043380 A1 by Clarke, IV et al (“Clarke”), further in view of Applicant’s admitted prior art.
In regard to Claims 1 and 14, Tien discloses a network-based rehabilitation method for treating ailments of a user utilizing an enhanced reality environment, the method comprising the steps of:
receiving, […] data from a physical movement sensor…biometric input;
wherein each of the sensors…device via a network;
(see, e.g., F2, s210 in regard to receiving biometric signals captured during an initial VR rehabilitation experience (“rehabilitation routine”) taking place during an initial rehabilitation session; see, e.g., p24 and 31 in regard to the claimed sensors; see, e.g., F1 regarding the claimed “device” and “network”);

automatically receiving […] an input from a prescription input module…a routine;
	(see, e.g., p41-44 in regard to treatment involving an additional rehabilitation session with its own VR experience; see, e.g., p43 in regard to during the additional session an operator modifying certain experience parameters (“an input from a prescription input module”); see also, e.g., p44 in this regard in terms of the “input” also being used to customize a successive VR experience in response to control parameters and see, e.g., p38 in regard to what comprises such parameters);
	utilizing the biometric input…a threshold level;
	(see, e.g., p50 in regard to “accuracy above a certain level”);
executing an algorithm…to automatically adjust the routine…or both;
(see, e.g., F2, s212; in regard to “anxiety, the stress related responses, or both”, see, e.g., p13);
analyzing the progress…or both;
(see, e.g., F2, s212; in regard to “anxiety, the stress related responses, or both”, see, e.g., p13);
collecting the biometric data;
(see, e.g., F2, 208-210);
[…]

Furthermore, Tien teaches a server (see, e.g., paragraph 29) in communication with the VR device that performs various functions, as well as teaches receiving input in order to configure the VR experience (see, e.g., paragraphs 42-43),
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added a function otherwise taught by Tien to be performed by a local device to the server to build the VR environment thereby to provide more flexibility in terms of maintaining the software in a central location.

	Furthermore, while Tien teaches adjusting the subsequent training routine based on the sampled biometric data concerning the current adjusted routine it may not teach predicting/computing the probability that the trainee will succeed in that training routine, however, in an analogous reference Clarke teaches that feature (see, e.g., p71);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added the function taught by Clarke to the method otherwise taught by Tien, in order to provide metrics to the instructors as to the trainee’s predicted success in order for them to possibly further modify the training.

	Furthermore, while Clarke teaches computing/predicting a probability of trainee success it may not also teach employing training data and a random forest algorithm to make that prediction, however, Applicant discloses these features as admitted prior art (see, e.g., p90 in the published specification);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added the function taught by Applicant’s admitted prior art in order to generate the prediction otherwise taught by Clarke, so as to increase the accuracy of the prediction by taking into account stored data.


In regard to Claim 4, Tien discloses this feature.  See, e.g., paragraph 39.
In regard to Claim 9-10, Tien discloses this feature.  See, e.g., paragraphs 42-44.
In regard to Claim 13, Tien discloses this feature.  See, e.g., paragraphs 52 and 59.
In regard to Claim 17, see rejection of Claim 9.
In regard to Claim 20, see rejection of Claim 10.


Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tien, in view of Clarke, further in view of admitted prior art, in view of PGPUB US 20190314599 A1 by Schneider et al (“Schneider”).
In regard to Claims 7 and 19, Tien teaches a database storing data over multiple trials in regard to various users (“user data and group data”) analyzing that data (see, e.g., paragraph 52 and 59), and Schneider teaches employing a machine learning algorithm to utilize data from multiple users as well as a subject user in order to determine an ideal training routine (see, e.g., paragraph 120);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have employed the ML taught by Schneider to the data taught by Tien in order to optimize the user’s VR experience.

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tien, in view of Clarke, further in view of admitted prior art, in view Schneider, in view of admitted prior art.
In regard to Claims 12 and 18, Tien teaches the claimed virtual reality device (see, e.g., paragraphs 31-33) with the exception of the claimed microphone, however, Schneider teaches such a device (see, e.g., paragraph 99);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the microphone taught by Schneider to the device otherwise taught by Tien, in order to allow the subject to verbally interact with a remote therapist.

Furthermore, to the extent to which the otherwise cited prior art may fail to specifically teach employing motion analysis camera, however,
the Examiner takes OFFICIAL NOTICE that employing such a camera to capture a subject’s movements as part of a VR simulation was old and well-known at the time of Applicant’s invention.  Such functionality allows for more precise analysis of the subject’s body movements.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed camera within the invention of the cited prior art so as to allows for more precise analysis of the subject’s body movements and thereby better feedback via the simulation.
The Applicant failed to specifically traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.	

Response to Arguments
	Applicant argues on page 11 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image1.png
    464
    727
    media_image1.png
    Greyscale


Applicant’s arguments are not persuasive and are addressed by the responses made to similar arguments on pages 15-16 of the prior Final office action, which are incorporated herein by reference. 

	Applicant argues on page 11 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image2.png
    172
    684
    media_image2.png
    Greyscale


Applicant’s arguments are not persuasive.  Transforming data is a mental process and thereby abstract.  See, e.g., the claims held to be patent ineligible in Electric Power Group that included limitations directed to generating various metrics based on collected data.  Furthermore, to the extent that Applicant claims employing mathematical/statistical methods of machine learning in addition to its abstract idea that does not render patent eligible subject matter.  See, e.g., the CAFC’s opinion in In re Board of Trustees of the Leland Stanford Junior University in regard to even claimed improvements to such mathematical/statistical models are not patent eligible under the two-part Mayo test.

	Applicant argues on page 12 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image3.png
    469
    697
    media_image3.png
    Greyscale

Applicant’s arguments are not persuasive.  Collecting data for analysis is a mental process and thereby abstract.  See, e.g., the claims held to be patent ineligible in Electric Power Group that included limitations directed to generating various metrics based on collected data.  Providing an output based on that collected/analyzed data was likewise held in Electric Power Group to be abstract.  Furthermore, to the extent that Applicant claims employing mathematical/statistical methods of machine learning in addition to its abstract idea that does not render patent eligible subject matter.  See, e.g., the CAFC’s opinion in In re Board of Trustees of the Leland Stanford Junior University in regard to even claimed improvements to such mathematical/statistical models are not patent eligible under the two-part Mayo test.
	Applicant argues on pages 12-13 of its Remarks that its claimed subject matter is analogous to that of the Office’s Example 39 and is thereby patent eligible.  Applicant’s argument is not persuasive. Examples provided by the Office are not precedential legal authority.  Applicant does not claim an invention analogous to Example 39 in terms of Applicant does not claim and/or disclose with any specificity a method of training a neural net.  And precedential legal authority such as the CAFC’s opinion in In re Board of Trustees of the Leland Stanford Junior University would indicate that even claimed improvements to such mathematical/statistical models are not, in fact, patent eligible under the two-part Mayo test.
	Applicant’s arguments in regard to the art rejections are addressed by the updated statements of those rejections made supra.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715